Citation Nr: 0125737	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chronic otitis 
media, mastoiditis, status post mastoidectomy and 
tympanoplasty currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


REMAND

The appellant served on active duty from February 1952 until 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which increased to a 10 percent rating 
the appellant's service-connected chronic otitis media 
mastoiditis, status post mastoidectomy and tympanoplasty.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C. §§ 5100, 
et. seq.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C. §§ 5100, et. seq.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See 38 U.S.C. §§ 5100, et. seq.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The record contains a document, dated August 21, 2000, and 
apparently submitted to the RO with the VA Form 9 on August 
30, 2000, in which the appellant requested a hearing at the 
RO.  The record also contains a letter, dated September 29, 
2000, from the RO to the appellant notifying him that the 
hearing was scheduled for August 30, 2000.  On this letter is 
a handwritten notation, dated November 3, 2000 and apparently 
made by the Hearing Officer, indicating that the scheduled 
hearing was canceled "per Inf from vet's representative ... 
(PRPAVA) ...".  The record does not indicate that the 
referenced organization was or is the veteran's 
representative.  Therefore, the record does not indicate that 
this organization was authorized to withdraw the appellant's 
request for a hearing.

On his VA Form 9 submitted in August 2000, the appellant 
states that his conditions have worsened and that he suffers 
vertigo and dizziness.  The report of his September 1999 VA 
examination, and treatment records dating from August 1998 
until June 1999, do not include a diagnosis of either vertigo 
or dizziness.  The records do note the appellant's claim of 
hearing loss, dizziness, vertigo and tinnitus.  

The record is unclear as to whether there has been any VA 
treatment since June of 1999.  Also, the record includes an 
April 1998 statement from Dr. Julio Morales, which indicates 
that the appellant has been under his care from 1994.  The 
record does not contain records of such treatment, however.  
The RO should request all treatment records from the VAMC and 
from Dr. Morales.  

The RO should also schedule a current VA examination to 
determine whether the appellant suffers from vertigo or 
dizziness due to the service-connected disability.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001), is fully complied with 
and satisfied.

2.  The RO shall schedule the appellant 
for a hearing, as requested in August 
2000, in accordance with applicable 
procedures.  If the appellant wishes to 
withdraw the hearing request, he should 
so inform the RO in writing.

3.  The RO should obtain copies of all 
relevant VA medical reports, including 
all outpatient and inpatient treatment 
records from any, and all, treating 
VAMCs.  These records should be 
associated with the claims file.

4.  The RO should contact the appellant 
to obtain the names, addresses, and dates 
of treatment or evaluation by any 
physicians, hospitals or treatment 
centers for his ear disorder.

5.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, if 
necessary, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any, 
and all, medical or treatment records or 
reports relevant to his claim.  The RO, 
in particular, should request all records 
from Dr. Julio Morales.  

6.  After the above development is 
completed, the RO should arrange for a VA 
examination to determine the disabling 
effects of the service-connected chronic 
otitis media, mastoiditis, status post 
mastoidectomy and tympanoplasty, 
including whether the appellant has 
developed vertigo or dizziness related 
thereto.  The claims folder should be 
made available to the examiner.

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




